ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kornerup (US 6679882) (cited in IDS), Guba et al. (US 20150073462), Stefanchik et al. (US 20130144306), and Baldwin (US 20140309677), fails to reasonably teach or suggest proximal and distal tube guides each having respective first and second channels and a wire clip positioned between the proximal and distal tube guides when taken in combination with the additionally claimed elements. Kornerup (see Fig. 10), Guba (see Figs. 7-9), and Stefanchik (see Fig. 4B) each disclose proximal and distal tube guides with respective channels, however they do not provide for a wire clip disposed between the proximal and distal tube guides as claimed. Baldwin teaches a wire clip (see clip 1300, Figs. 13A-13B) to prevent the tip of the device from falling off inside the patient (see Baldwin [0252]), however Baldwin does not provide a sufficient teaching or suggestion to provide a wire clip between proximal and distal tube guides when taken alone, or in any proper combination with the additionally cited references when taken in combination with the additional claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794